Citation Nr: 0729721	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  03-35 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for residuals of shell 
fragment wounds to the lumbar spine with retained metallic 
foreign body.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran reportedly had active service from December 1939 
to January 1945.  

In March 1998, the Board of Veterans' Appeals (Board) denied 
service connection for residuals of a shell fragment wound to 
the low back with a retained foreign body at the S-1 level, 
degenerative disease and carcinomas at the site of the low 
back wound.  

This matter initially came before the Board on appeal from a 
November 2002 decision by the RO which found the new and 
material evidence had not been submitted to reopen the claim 
of service connection for residuals of a shell fragment wound 
of the spine with retained foreign body and residual lesions.  
In June 2006, the Board reopened the veteran's claim and 
remanded the appeal for additional development.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran is not shown to have any residuals of claimed 
shell fragment wounds of the spine or any retained foreign 
bodies at present which is related to service.  


CONCLUSION OF LAW

The veteran does not have residuals of shell fragment wounds 
of the spine with retained foreign bodies due to disease or 
injury which was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 1154, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.159, 3.326.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held that upon receipt of an 
application for service connection VA is required by law to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The Court held that such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(a)-(c) (2007); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the claim, a letter dated in 
September 2002, fully satisfied the duty to notify provisions 
of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran was informed of the basis for the previous denial of 
his claim; of the evidence that was needed reopen the claim 
and to establish service connection, and was advised that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to give VA any evidence 
pertaining to his claim and to submit any evidence in his 
possession to VA.  See Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II); Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The veteran's service medical records and all 
VA and available private medical records identified by him 
have been obtained and associated with the claims file.  The 
veteran was afforded a VA examination during the pendency of 
this appeal and was offered an opportunity for a personal 
hearing, but declined.  Based on a review of the claims file, 
the Board finds that there is no indication in the record 
that any additional evidence relevant to the issue to be 
decided herein is available and not part of the claims file.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection for 
residuals of a shell fragment wound of the spine with 
retained foreign body, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman, 19 Vet. App. 473.  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claim and is 
familiar with the law and regulations pertaining to the 
claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946 and 
arthritis manifests to a degree of 10 percent or more within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

Factual Background & Analysis

Initially, the Board notes that the veteran's claims file was 
lost at the RO sometime in the early 1990's, and that several 
attempts to locate the file were unsuccessful.  Where service 
medical records are absent or missing, there is a heightened 
duty of the Board to consider the applicability of the 
benefit of the doubt, to assist the claimant in developing 
the claim, and to explain its decision.  The case law does 
not, however, lower the legal standard for proving a claim 
for service connection.  Russo v. Brown, 9 Vet. App. 46 
(1996).  Here, a rebuilt claims file was created by the RO 
which consists of copies of the veteran's service medical 
records, other post-service correspondence, and private and 
VA treatment records, many of which were provided by the 
veteran.  The veteran was also examined by VA on several 
occasions since 1993, including most recently in November 
2006.  

In the instant case, the veteran contends that he sustained 
shell fragment wounds to his lower back during combat in 
World War II, and believes that service connection should be 
established for residuals from those injuries.  The Board 
notes that the veteran has never clearly articulated the 
circumstances surrounding his claimed injuries other than to 
say that he sustained more than fourteen shell fragment 
wounds at Lunga Point, Guadalcanal in March 1943.  (See 
veteran's July 2006 statement).  In an earlier statement, 
received in July 1996, the veteran stated that he was going 
to a hospital on Guadalcanal for evaluation of abdominal 
problems when the bomb explosions occurred, and that he had 
no recollection of the actual shell fragment incident.  

In this regard, the Board notes that the available service 
medical records showed that the veteran was seen at a camp 
hospital on March 7, 1943, for evaluation of recurring lower 
abdominal pain that had been present since an injury in 1941.  
The veteran was transferred to a Base hospital at Lunga on 
March 9; to the USS Tryon on March 13; to the U.S. Naval 
Mobile Hospital on March 19, and was subsequently transferred 
to a stateside military hospital in May 1943.  The veteran 
made no mention of any injuries from a shell fragment wound 
nor do the service medical records show any treatment or 
pertinent abnormalities referable to any combat injuries.  A 
treatment record, dated April 6, 1943, indicated that an 
intravenous pyelogram of the kidneys, ureter and bladder 
(KUB) for evaluation of the veteran's abdominal complaints 
was negative, "except for a shadow 0.5 by 2.5 cm of metallic 
density in the region of S-1."  The available service 
medical records showed that the veteran was seen every month 
from March to December 1943, and that there was not a single 
reference to any shell fragment wounds or other combat 
injuries, nor was there any further mention of the "shadow 
metallic" abnormality in any of the medical reports of 
record.  The veteran's reenlistment examination in December 
1943 showed his spine and extremities were normal.  

The evidence shows that the veteran was treated at a private 
hospital in April 1971, for low back pain of three to four 
weeks duration.  Significantly, x-ray studies and a myelogram 
of the lumbar spine at that time were negative and showed no 
evidence of any pertinent abnormalities or any foreign bodies 
in the lumbosacral region.  A letter from an orthopedic 
surgeon to the veteran's treating physician in May 1971, 
included a description of the veteran's medical history 
which, interestingly, made no mention of any shell fragment 
wounds or other combat injuries.  The orthopedist indicated 
that there was no diagnostic evidence of any abnormalities of 
the lumbar spine, but suspected the possibility of a 
herniated disc at the L5 level, and recommended conservative 
treatment.  

A VA medical report in April 1980 showed that the veteran had 
some limitation of motion of the back, and that x-ray studies 
revealed degenerative joint disease of the lumbar spine.  
Private medical records in October 1988 showed that a basal 
cell carcinoma excised from the tip of the veteran's nose, 
and that additional basal cell carcinomas were found on his 
back.  A private MRI in December 1988 showed small anterior 
osteophytes at the L1-2 level, but no evidence of a herniated 
lumbar disc.  Degenerative changes were also noted at the L4-
5 and L5-S1 levels.  No other pertinent abnormalities were 
noted.  

On VA examination in May 1997, the examiner indicated that 
the claims file was reviewed and included a detailed 
description of the veteran's military and medical history.  
He noted that the veteran reported a history of a back injury 
during training around 1939, and shell fragment wounds to his 
back with retained shrapnel during combat.  However, the 
examiner noted that that a private MRI in "1994" showed no 
evidence of any metallic foreign bodies.  He indicated that 
the veteran had a lesion on his back which appeared to be a 
basal cell carcinoma.  He also indicated that x-ray studies 
had been ordered, and that if the reports were negative for 
any metallic foreign bodies, his impression would be 
degenerative changes of the thoracolumbar spine without any 
significant neurologic abnormalities.  The examiner opined, 
in essence, that while the cumulative affect of multiple back 
injuries could predispose the onset of degenerative joint 
disease, he could not offer an opinion as to the extent of 
any resulting residual disability.  

A private MRI of the lumbar spine in May 1998 showed multi-
level degenerative disc disease and degenerative facet 
arthropathy, bilaterally at the L4-5 and L3-4 levels.  

In a letter received in July 2002, a private physician, Dr. 
G. W. Counts, stated, in essence, that he had been treating 
the veteran for many years for skin lesions that were the 
result of "scrapnel" incurred during service.  Actual 
treatment records from Dr. Counts, received in October 2002, 
showed that he treated the veteran for various maladies, 
including skin lesions and back complaints from November 1997 
to October 2002.  

At the direction of the Board remand in June 2006, the 
veteran was examined by VA in November 2006, for the specific 
purpose of determining whether the veteran had any residuals 
of a shell fragment injury and whether any identified low 
back disability, including any skin lesions were related to 
service.  The examiner indicated that the claims file was 
reviewed and included a detailed description of the veteran's 
military and medical history.  The examiner noted that all 
post service diagnostic studies, including x-rays and MRI's 
of the veteran's lumbar spine showed no evidence of any 
foreign bodies.  The only abnormalities noted were 
degenerative changes in the lumbosacral spine and multiple 
lesions, diagnosed as basal cell carcinomas.  On examination, 
there were multiple hypo-pigmented patches of various sizes 
on the veteran's back which appeared to be residuals of skin 
excisions.  The diagnosis was uncomplicated shrapnel wound 
scars of the back affecting zero percent exposed skin and 
about one percent of the total body surface area.  The 
examiner opined that it was less likely than not that the 
veteran developed skin cancers as a result of shrapnel 
wounds.  The examiner explained that the medical records do 
not show the presence of a foreign body in the veteran's 
lumbosacral spine and that it was unlikely that beryllium 
from a dissolving fragment would cause basal cell carcinoma.  
He opined that the veteran's back pain was due to 
degenerative changes of the spine which were unrelated to any 
injury in service.  

While the veteran believes that his current low back 
problems, including skin lesions from basal cell carcinomas, 
and degenerative changes of the spine are all the result of 
shell fragment injuries in service, he is not competent to 
offer an opinion as to medical causation or etiology.  Epps 
v. Brown, 9 Vet. App. 341 (1996); Espiritu, 2 Vet. App. 492 
(1992).  See also Franzen v. Brown, 9 Vet. App. 235 (1996).  
Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In this case, a VA physician opined that the veteran's basal 
cell carcinomas and degenerative changes of the lumbosacral 
spine were less likely than not related to any shell fragment 
injuries.  The examiner noted that there was no evidence of 
any retained metallic foreign bodies and that it was unlikely 
that any dissolving fragments would have caused basal cell 
carcinomas.  The Board finds the VA opinion more persuasive 
than the conclusory private medical opinion, as it was based 
on a longitudinal review of the entire record and included a 
plausible explanation as to the basis of that opinion.  

The Board has considered the provisions of 38 U.S.C.A. § 1154 
on the basis that the appellant is a combat veteran.  
However, § 1154, does not mandate that a combat veteran will 
be granted service connection for any disability claimed as 
having been incurred during service, rather, it allows for 
consideration of lay evidence to establish that a particular 
disease or injury occurred during service.  The veteran must 
still provide evidence establishing a nexus between the 
claimed disease or injury and service.  In the instant case, 
the veteran has not provided any competent medical evidence 
establishing a causal link or nexus between any current 
claimed disabilities and service.  Rabideau, 2 Vet. App. 141 
(1992).  

The Board acknowledges that the VA examiner's diagnosis is 
somewhat confusing and contradictory.  That is, he indicated 
that the veteran had uncomplicated shell fragment wound scars 
of the back affecting no percent of exposed skin, but one 
percent of the total body surface area.  However, as the only 
skin abnormalities identified on examination were hypo-
pigmented patches, which the examiner indicated were from 
excision of the basal cell carcinomas, the only logical 
conclusion is that the one percent of total body surface area 
was in reference to the hypo-pigmented patches.  Moreover, 
the examiner opined that the basal cell carcinomas and 
degenerative changes were not related to any shell fragment 
injuries.  As objective evidence does not tend to show any 
current residual disability from any shell fragment injuries 
in service, the Board finds no basis for a favorable 
disposition of the veteran's claim.  

The benefit of the doubt has been considered, but there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the issue on appeal.  Therefore, that 
doctrine is not for application in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for residuals of claimed shell fragment 
wounds of the spine with retained foreign bodies, is denied.  


		
	C. TRUEBA
	Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


